Citation Nr: 1722429	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a heart disability, including ischemic heart disease and coronary artery disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to February 1969.  He served in the Air Force and had service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veteran Affairs (VA) Los Angeles Regional Office (RO) in California.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2017.  A transcript of the hearing is of record.   

Since the evidence of record demonstrates the presence of more than one heart condition the Board has expanded the issue on appeal to include consideration of whether service connection may be awarded for any heart disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the claim regarding a heart disability must be remanded to obtain a medical examination to determine whether the Veteran has ischemic heart disease and a nexus opinion stating whether any of the Veteran's diagnosed heart conditions are related to service.  The Veteran served in Vietnam and exposure to Agent Orange is presumed.  The Veteran contends that the combination of heart conditions is indicative of ischemic heart disease.  He is currently taking losartan to manage hypertension.  A VA examination was not provided to assess the Veteran's condition.

Ischemic heart disease for VA purposes includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e).  However, Note 2 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

An Ischemic Heart Disease Disability Benefits Questionnaire (DBQ), submitted in May 2011, stated the Veteran did not have ischemic heart disease.  The DBQ noted that during exercise testing the Veteran reported dyspnea, at a Metabolic Equivalent of Task (MET) level of 7-10.  The Veteran's treating physician provided a statement in June 2011.  The Veteran was diagnosed with borderline hypertension and hyperlipidemia.  The Veteran was taking medication only for hyperlipidemia at that point.

The Veteran was referred to a cardiologist after an irregular heart beat was noted during a physical exam.  An October 2013 ECG revealed premature ventricular contractions.  The second ECG, conducted in November 2013, showed left atrial enlargement, borderline concentric left ventricular hypertrophy, and mild pulmonary arterial hypertension.  In November 2013, the Veteran was diagnosed with borderline concentric left ventricular hypertrophy with left ventricular diastolic dysfunction (which suggests underlying hypertensive heart disease).  The Veteran was also diagnosed with mild mitral and moderate tricuspid regurgitation, mild pulmonary arterial hypertension, and left atrial enlargement.  In September 2014, an electrocardiogram (EKG) showed sinus bradycardia.  The Veteran was issued a home blood pressure monitor in January 2015 and began taking medication around the same time.  VA treatment records show the Veteran's blood pressure between January and February 2015 to be in the 140s/90s range.  In February 2015, an ultrasound of the Veteran's abdomen was conducted.  This test was performed to check for signs of an abdominal aneurysm.   The ultrasound was unremarkable and concluded no abdominal aortic aneurysm was present.  The record is insufficient to decide if the Veteran has ischemic heart disease or if any of his diagnosed heart conditions are related to military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA and private treatment records.  Any such records should be associated with the claims folder.

2.  Schedule the Veteran for a VA examination with a cardiologist. The entire claims file, including a copy of this REMAND, must be reviewed by the examiner.  The examiner should consider and discuss the findings of previous examinations, VA and private.

The examiner should state whether the Veteran has ischemic heart disease or coronary heart disease.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's diagnosed heart conditions had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service.  In providing this opinion the examiner must discuss the Veteran's presumed exposure to herbicides.

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

